 
Exhibit 10.1
 
AMENDED AND RESTATED AGREEMENT
RELATING TO RETENTION AND
NONCOMPETITION AND OTHER COVENANTS
 
AMENDED AND RESTATED AGREEMENT by and among Lazard Ltd, a company incorporated
under the laws of Bermuda (the “Company”), Lazard Group LLC, a Delaware limited
liability company (“Lazard Group”), and Bruce Wasserstein (the “Executive”),
dated as of the 29th day of January, 2008 (the “Agreement”).
 
The Company has determined that it is in the best interests of the Company and
its shareholders to assure that the Company and Lazard Group will have the
continued dedication of the Executive notwithstanding the scheduled expiration
of the Agreement Relating to Retention and Noncompetition and Other Covenants,
dated as of May 4th, 2005, between the Company and the Executive (the “Prior
Retention Agreement”).  Therefore, in order to accomplish these objectives, the
Board of Directors of each of the Company and Lazard Group has respectively
caused the Company and Lazard Group to enter into this amendment and restatement
of the Prior Retention Agreement and the Special Retention Award Agreement (as
defined in Section 3 below), as of the date hereof.
 
        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.           Employment Period.  (a)  The Company and Lazard Group hereby agree
to continue to employ the Executive, and the Executive hereby agrees to continue
to be employed by the Company and Lazard Group, subject to the terms and
conditions of this Agreement, for the period commencing on January 29, 2008 (the
“Effective Date”) and ending on December 31, 2012, unless earlier terminated in
accordance with the terms hereof (the “Employment Period”).
 
(b)           From and after the Effective Date, this Agreement shall supersede
the Prior Retention Agreement with respect to the subject matter hereof.  The
execution of this Agreement shall have no effect on the continuing application
or the terms of the Agreement Relating to the Reorganization of Lazard, dated as
of May 10th, 2005, between Lazard LLC and the Executive (the “Reorganization
Agreement”) or any other agreements entered into in connection with the
Reorganization (as defined in the Reorganization Agreement) (collectively, the
“Reorganization Documents”), including any agreements with respect to the HoldCo
Interests or Exchangeable Interests (each as defined in the Reorganization
Documents), which shall continue in full force and effect in accordance with
their terms, and all references to (including the terms defined by reference to)
the Prior Retention Agreement contained in any Reorganization Document or any
other agreement between the Executive and the Company or its affiliates entered
into prior to the Effective Date, including without limitation any stock unit
award agreements entered into prior to the Effective Date (which for purposes
hereof shall include the stock unit award agreement entered into as of the date
hereof with respect to 2007 annual compensation), shall continue to refer to and
be controlled by the Prior Retention Agreement.
 
2.           Terms of Employment.  (a)  Position and Duties.  (i)  During the
Employment Period, the Executive shall serve as Chairman and Chief Executive
Officer of each of the Company and Lazard Group, with such authority, duties and
responsibilities as are commensurate with such positions, and shall serve as a
member of the Company’s Board of Directors (the “Board”).
 
 

--------------------------------------------------------------------------------


 
 
           (ii)           During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote substantially all of his attention and time during
normal business hours to the business and affairs of the Company and Lazard
Group and, to the extent necessary to discharge the responsibilities assigned to
the Executive hereunder, to use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities.  During the Employment
Period, it shall not be a violation of this Agreement for the Executive to,
consistent with and subject to the policies applicable to members of the Board,
(A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures or fulfill speaking engagements and (C) manage personal investments or
engage in other activities consistent with past practice (including, without
limitation, with respect to Wasserstein & Co., LP consistent with Section
9(b)(ii) of this Agreement), so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company and Lazard Group in accordance with this Agreement.
 
(b)           Compensation.
 
(i)           Base Salary.  During the Employment Period, the Executive shall
receive annual base salary (“Annual Base Salary”) at a rate of no less than
$900,000, which shall be payable in accordance with the normal payroll practices
of Lazard Group.  The term “Annual Base Salary” shall refer to the Annual Base
Salary as it may be increased.
 
(ii)           Incentive Compensation.  With respect to the Company’s 2008, 2009
and 2010 fiscal years, the Compensation Committee of the Board (the
“Compensation Committee”) and the Board shall assess the Executive’s performance
on the basis of such criteria as they may deem appropriate in their absolute
discretion.  Based on such assessment for each such fiscal year, the
Compensation Committee and the Board may award the Executive approximately
900,000 restricted stock units (“RSUs”) in respect of the Company’s Class A
common stock (“Common Stock”) (each such award, if any, an “Annual Award”), with
such increases or decreases to the number of such RSUs actually awarded for such
fiscal year as the Compensation Committee and the Board may determine in their
absolute discretion.  The grant of any such RSUs shall be made pursuant to an
award agreement (an “Annual Award Agreement”) containing terms and conditions
consistent herewith and otherwise as determined by the Board and the Committee
in their absolute discretion.  All RSUs awarded pursuant to any Annual Award
shall vest on (A) December 31, 2012, subject to the Executive’s continued
employment with the Company and Lazard Group through such date, or (B) if
earlier, the occurrence of a Change in Control (as defined in Company’s 2005
Equity Incentive Plan); provided that, in the event that such Change in Control
does not qualify as an event described in Section 409A(a)(2)(A)(v) of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
thereunder, such RSUs shall not be settled until December 31, 2012, or, if
earlier, immediately following any permissible payment event under Section 409A
of the Code and the regulations thereunder (but shall not be subject to any
forfeiture
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
provisions following such Change in Control).  Notwithstanding the foregoing, in
the event that, during the Employment Period, the Company terminates the
Executive’s employment other than for Cause or the Executive’s employment
terminates due to death or Disability, all RSUs previously awarded pursuant to
any Annual Award shall vest on the earliest of (A) December 31, 2012, (B) the
Executive’s death and (C) the occurrence of a Change in Control (subject to the
proviso contained in the immediately preceding sentence); provided, however,
that in the event of any non-compliance with the restrictive covenants under the
applicable Annual Award Agreements during the applicable periods specified
therein following a termination other than for Cause or due to the Executive’s
Disability (other than following a Change in Control), all such RSUs shall be
forfeited.  Except as otherwise provided above, all RSUs awarded pursuant to any
Annual Award shall be settled as soon as practicable (but in no event more than
30 days) after the applicable vesting date.  In the event that, during the
Employment Period, the Company terminates the Executive’s employment for Cause
or the Executive terminates his employment for any reason (other than due to
death or Disability), all RSUs awarded pursuant to any Annual Award shall be
forfeited.  The Compensation Committee and the Board may also award the
Executive an additional bonus for each such fiscal year in the amount and form
and with such other terms and conditions as the Compensation Committee and the
Board may determine in their absolute discretion.
 
(iii)           With respect to each of the Company’s 2011 and 2012 fiscal
years, the Compensation Committee and the Board shall assess the Executive’s
performance on the basis of such criteria as they may deem appropriate in their
absolute discretion.  Based on such assessment for each such fiscal year, the
Compensation Committee and the Board may award the Executive for such fiscal
year an annual bonus, which shall be in the amount and form and have such other
terms and conditions as the Compensation Committee and the Board may determine
in their absolute discretion.
 
(iv)           Other Benefits.  During the Employment Period, the Executive
shall be entitled to participate in all employee pension, welfare and other
benefit plans, practices, policies and programs generally applicable to the most
senior executives of the Company and Lazard Group on a basis and on terms no
less favorable than that provided to such senior executives; provided
that the Executive shall not be eligible to participate in any equity-related,
bonus, incentive, severance, profit sharing or deferred compensation plan or any
similar plan, scheme or arrangement without the consent of the Compensation
Committee or the Board (as applicable) other than (A) as set forth in Section
2(b)(ii) or (iii) and Section 3, (B) participation in the tax-qualified and
supplemental retirement plans of Lazard Group or its affiliates or (C)
participation in plans that provide the Executive only the opportunity to defer
the receipt of income otherwise payable hereunder.  In addition, the Executive
shall be entitled to perquisites and fringe benefits no less favorable than
those provided to him by Lazard Group immediately prior to the Effective Date,
to the extent not inconsistent with the policies of the Company or Lazard Group,
as applicable, as in effect from time to time.
 
(v)           Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in the performance of his duties in accordance with
the policies of the Company or Lazard Group, as applicable, as in effect from
time to time.
 
 
- 3 -

--------------------------------------------------------------------------------


 
 
(vi)           Vacation.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company or Lazard Group, as applicable, as in effect from time
to time with respect to the senior executives of the Company and Lazard Group.
 
3.           Special Retention Award.  Effective as of the Effective Date, the
Compensation Committee shall grant the Executive RSUs in respect of 2,700,000
shares of Common Stock (the “Special Retention Award”), on the terms set forth
in the Stock Unit Award Agreement attached hereto as Exhibit A (“Special
Retention Award Agreement” and, together with any Annual Award Agreements, the
“RSU Award Agreements”).
 
4.           Termination of Employment.  (a)  Death or Disability.  The
Executive’s employment shall terminate automatically upon the Executive’s death
during the Employment Period.  If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), it may give the Executive
written notice in accordance with Section 11(b) of this Agreement of its
intention to terminate the Executive’s employment.  In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties.  For
purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties with the Company on a full-time basis for 180
consecutive days in a 365-day period as a result of incapacity due to mental or
physical illness that is determined to be total and permanent by a physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive’s legal representative.
 
(b)           By the Company.  The Company may terminate the Executive’s
employment during the Employment Period either with or without Cause (subject to
the notice requirements of Section 4(d)).  For purposes of this Agreement,
“Cause” shall mean:
 
(i)           conviction of the Executive of, or a guilty or nolo contendere
plea (or the equivalent in a non-United States jurisdiction) by the Executive
to, a felony (or the equivalent in a non-United States jurisdiction), or of any
other crime that legally prohibits the Executive from working for the Company or
its affiliates;
 
(ii)           breach by the Executive of a regulatory rule that materially
adversely affects the Executive’s ability to perform his duties;
 
(iii)           willful and deliberate failure on the part of the Executive (A)
to perform his employment duties in any material respect or (B) to follow
specific reasonable directions received from the Board, in each case following
written notice to the Executive of such failure and, if such failure is curable,
the Executive’s failing to cure such failure within a reasonable time (but in no
event less than 30 days); or
 
(iv)           a breach of a Covenant that is (individually or combined with
other such breaches) demonstrably and materially injurious to the Company or any
of its affiliates.
 
 
- 4 -

--------------------------------------------------------------------------------


 
 
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.


The Executive shall not be terminated (including for Cause) or asked to resign
unless and until there shall have been delivered to the Executive a copy of the
resolutions duly adopted by the affirmative vote of a majority of the members of
the Board then in office at a meeting called and held for such purpose, provided
that, with respect to any such meeting, the Executive and the members of the
Board shall have been given reasonable notice of such meeting (which shall, in
any event, not require more than five (5) days notice) and the Executive shall
have been given an opportunity, together with counsel, to be heard at such
meeting (it being understood that the failure to provide such adequate notice
shall invalidate any action or resolution of the Board to terminate the
Executive).  The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of the resolutions complying with the provisions set forth in the foregoing
sentence, which resolutions find that, in the good faith opinion of the Board,
the Executive is guilty of conduct constituting Cause as described above, and
specifies the particulars thereof in detail.  The Executive agrees that the
Company, Lazard Group and their respective affiliates shall be entitled, without
the consent of the Executive, to amend (a) the proviso to the last sentence of
Section 24.03 and the last sentence of Section 24.09 of the Amended and Restated
Bye-Laws of Lazard Ltd, adopted as of May 10, 2005 and (b)  the last sentence to
Section 3.01(d) and the proviso to Section 3.01(f) to the Operating Agreement of
Lazard Group LLC, dated as of May 10, 2005 to conform to the procedural
requirements specified in the prior two sentences.


(c)           By the Executive.  During the Employment Period, the Executive’s
employment may be terminated by the Executive for any or no reason (subject to
the notice requirements of Section 4(e)).
 
(d)           Notice of Termination.  Any termination by the Company for Cause
shall be communicated by Notice of Termination to the Executive given in
accordance with Section 11(b) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in Section 4(b) relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the Date of
Termination (which date shall be not more than 30 days after the giving of such
notice).  The failure by the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause shall not waive
any right of the Company hereunder or preclude the Company from asserting such
fact or circumstance in enforcing the Company’s rights hereunder.
 
 
- 5 -

--------------------------------------------------------------------------------


 
 
(e)           Date of Termination.  For purposes of this Agreement, “Date of
Termination” means (i) if the Executive’s employment is terminated by the
Company for Cause, the date of receipt of the Notice of Termination or any later
date specified therein within 30 days of such notice, as the case may be, (ii)
if the Executive’s employment is terminated by the Company other than for Cause,
death or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination, (iii) if the Executive’s
employment is terminated by the Executive, the Date of Termination shall be the
date on which the Executive notifies the Company of such termination, which date
shall not be less than three months after the Executive notifies the Company of
such termination, unless waived in writing by the Company and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.
 
5.           Obligations of the Company upon Termination.  (a)  By the Company
Other Than for Cause, Death or Disability.  If, during the Employment Period,
the Company shall terminate the Executive’s employment other than for Cause,
death or Disability:
 
(i)           Lazard Group shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the sum of (A) the Executive’s
Annual Base Salary through the Date of Termination and (B) any earned and unpaid
cash bonus amounts for fiscal years of the Company completed prior to the Date
of Termination, in each case, to the extent not theretofore paid (the sum of the
amounts described in subclauses (A) and (B), the “Accrued Obligations”);
provided that, notwithstanding the foregoing, if the Executive has made an
irrevocable election under any deferred compensation arrangement subject to
Section 409A of the Code to defer any portion of any cash bonus described in
clause (B) above, then such deferral election, and the terms of the applicable
deferred compensation arrangement, shall apply to such portion of such cash
bonus, and such portion shall not be considered part of the “Accrued
Obligations” but shall instead be deemed an “Other Benefit” (as defined below)
for purposes of Sections 5(a) through (d);
 
(ii)           (A) for the remainder of the Executive’s life and that of his
current spouse, the Executive, his spouse and his eligible dependents shall
continue to be eligible to participate in the medical and dental benefit plans
of Lazard Group on the same basis as the Executive participated in such plans
immediately prior to the Date of Termination, to the extent that the applicable
plan permits such continued participation for all or any portion of such period
(it being agreed that Lazard Group will use its reasonable efforts to cause such
continued coverage to be permitted under the applicable plan for the entire
period) and (B) in the event such benefits continuation period is required to be
limited to a shorter period, the actual period of continuation shall not run
concurrently with or reduce the Executive’s right to continued coverage under
COBRA and, for purposes of determining the Executive’s eligibility for and right
to commence receiving benefits under the retiree health care benefit plans of
Lazard Group, the Executive shall receive additional years of age and service
credit equal to the number of years and portions thereof in the applicable
benefits continuation period (collectively, the “Medical Benefits”) (the amount
of Medical Benefits provided in any given calendar year shall not affect the
amount of Medical Benefits provided in any other calendar year, and the
Executive’s right to Medical Benefits may not be liquidated or exchanged for any
other benefit); and
 
 
- 6 -

--------------------------------------------------------------------------------


 
 
(iii)           to the extent not theretofore paid or provided, Lazard Group
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of Lazard
Group and its affiliates through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).
 
(b)           Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for the payment of the Accrued Obligations and
the timely payment or provision of Other Benefits.  The Accrued Obligations
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination.  With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
5(b) shall include death benefits as in effect on the date of the Executive’s
death with respect to senior executives of the Company and Lazard Group and
their beneficiaries and the provision of the Medical Benefits to the Executive’s
current spouse and his eligible dependents.
 
(c)           Disability.  If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for the
payment of the Accrued Obligations and the timely payment or provision of Other
Benefits.  The Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination.  With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
5(c) shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits as in effect at any
time thereafter generally with respect to senior executives of the Company and
Lazard Group and the provision of the Medical Benefits to the Executive and his
current spouse and his eligible dependents.
 
(d)           By the Company for Cause; By the Executive; Expiration of the
Employment Period.  If, during the Employment Period, the Executive’s employment
shall be terminated for Cause or the Executive terminates his employment for any
reason, or if the Executive’s employment with the Company ceases upon or
following the expiration of the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay or provide to the Executive (i) the Accrued Obligations, (ii) the Medical
Benefits (other than upon a termination for Cause) and (iii) the Other Benefits,
in each case to the extent theretofore unpaid.
 
6.           Non-exclusivity of Rights.  Except as specifically provided,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliates and for which the Executive may qualify,
provided that he shall not be entitled to severance pay under any severance
policy of the Company or its affiliates.  Amounts or benefits that are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with Lazard Group or
any of its affiliates (including without limitation the RSU Award Agreements) at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.
 
 
- 7 -

--------------------------------------------------------------------------------


 
 
7.           Full Settlement.  Lazard Group’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company or its affiliates may
have against the Executive or others.  In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement or the RSU Award Agreements and such amounts shall not be reduced
whether or not the Executive obtains other employment.  Lazard Group agrees to
pay as incurred (within 30 days following its receipt of an invoice from the
Executive), at any time from the Effective Date through the Executive’s
remaining lifetime (or, if longer, through the 20th anniversary of the Effective
Date) to the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company or its affiliates, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or the RSU Award Agreements or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code, provided that the Executive prevails on one material issue; provided,
further, that in the event the final resolution of any such contest results in
the Executive not prevailing on a material issue, the Executive shall be
required to reimburse the Company all sums advanced to the Executive pursuant to
this Section 7 within 30 days of the date of the final resolution of that
claim.  In order to comply with Section 409A of the Code, (a) in no event shall
the payments by Lazard Group under this Section 7 be made later than the end of
the calendar year next following the calendar year in which such fees and
expenses were incurred, provided that the Executive shall have submitted an
invoice for such fees and expenses at least 30 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, (b) the amount of such legal fees and expenses that Lazard Group
is obligated to pay in any given calendar year shall not affect the legal fees
and expenses that Lazard Group is obligated to pay in any other calendar year,
and (c) the Executive’s right to have Lazard Group pay such legal fees and
expenses may not be liquidated or exchanged for any other benefit.
 
8.           Certain Additional Payments by the Company.  (a)  Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment, benefit or distribution by Lazard Group or its affiliates to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 8) (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
but excluding any income taxes and penalties imposed pursuant to Section 409A of
the Code, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.  The Company’s obligation to make Gross-Up
Payments under this Section 8 shall not be conditioned upon the Executive’s
termination of employment.
 
 
- 8 -

--------------------------------------------------------------------------------


 
 
(b)           Subject to the provisions of Section 8(c), all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Deloitte &
Touche LLP or such other nationally recognized certified public accounting firm
reasonably acceptable to the Company as may be designated by the Executive (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company.  All fees and expenses of the Accounting Firm shall be
borne solely by the Company.  Any determination by the Accounting Firm shall be
binding upon the Company and its affiliates and the Executive.  As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
 
(c)           The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than ten business days after the Executive is informed in writing
of such claim, and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due).  If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:
 
(i)           give the Company any information reasonably requested by the
Company relating to such claim,
 
(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
 
(iii)           cooperate with the Company in good faith in order effectively to
contest such claim, and
 
(iv)           permit the Company to participate in any proceedings relating to
such claim;
 
 
- 9 -

--------------------------------------------------------------------------------


 
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 8(c), the Company shall control all proceedings taken in
connection with such contest, and, at its sole discretion, may pursue or forgo
any and all administrative appeals, proceedings, hearings and conferences with
the applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income with respect to such payment; and further
provided, that any extension of the statute of limitations relating to payment
of taxes for the taxable year of the Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.
 
(d)           If, after the receipt by the Executive of a Gross-Up Payment or
payment by the Company of an amount on the Executive’s behalf pursuant to
Section 8(c), the Executive becomes entitled to receive any refund with respect
to the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 8(c), if applicable) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount previously paid shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.
 
(e)           Any Gross-Up Payment, as determined pursuant to this Section 8,
shall be paid by the Company to the Executive within five days of the receipt of
the Accounting Firm’s determination; provided that, the Gross-Up Payment shall
in all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in Section
8(c) that does not result in the remittance of any federal, state, local and
foreign income, excise, social security and other taxes, the calendar year in
which the claim is finally settled or otherwise resolved.  Notwithstanding any
other provision of this Section 8, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.
 
 
- 10 -

--------------------------------------------------------------------------------


 
 
9.           Confidential Information; Restrictive Covenants.  (a)  Confidential
Information.  In the course of involvement in the Company’s activities or
otherwise, the Executive has obtained or may obtain confidential information
concerning the Company’s businesses, strategies, operations, financial affairs,
organizational and personnel matters (including information regarding any aspect
of the Executive’s tenure as a managing director, member, partner or employee of
the Company or of the termination of such position, partnership or employment),
policies, procedures and other non-public matters, or concerning those of third
parties.  The Executive shall not at any time (whether during or after the
Executive’s employment with the Company) disclose or use for the Executive’s own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company, any trade secrets,
information, data or other confidential or proprietary information relating to
customers, development programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, plans or
the business and affairs of the Company, provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of the Executive’s
breach of this covenant or as required pursuant to an order of a court,
governmental agency or other authorized tribunal.  The Executive agrees that
upon termination of the Executive’s employment with the Company for any reason,
the Executive or, in the event of the Executive’s death, the Executive’s heirs
or estate at the request of the Company, shall return to the Company immediately
all memoranda, books, papers, plans, information, letters and other data and all
copies thereof or therefrom, in any way relating to the business of the Company,
except that the Executive (or the Executive’s heirs or estate) may retain
personal notes, notebooks and diaries.  The Executive further agrees that the
Executive shall not retain or use for the Executive’s account at any time any
trade names, trademark or other proprietary business designation used or owned
in connection with the businesses of the Company.  Without limiting the
foregoing, the existence of, and any information concerning, any dispute between
the Executive and the Company shall be subject to the terms of this Section
9(a), except that the Executive may disclose information concerning such dispute
to the arbitrator or court that is considering such dispute, and to the
Executive’s legal counsel, spouse or domestic partner and tax and financial
advisors, provided that such persons agree not to disclose any such information
other than as necessary to the prosecution or defense of the dispute.
 
(b)           Noncompetition.  (i)    The Executive acknowledges and recognizes
the highly competitive nature of the businesses of the Company.  The Executive
further acknowledges and agrees that in connection with the reorganization of
Lazard Group, and in the course of the Executive’s subsequent employment, the
Executive has been and shall be provided with access to sensitive and
proprietary information about the clients, prospective clients, knowledge
capital and business practices of the Company, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the
Company, and the Executive further acknowledges that such proprietary
information and relationships are extremely valuable assets in which the Company
has invested and shall continue to invest substantial time, effort and
expense.  The Executive hereby agrees that while employed by the Company during
the Employment Period and thereafter until the date that is (i) three months
after the Executive’s Date of Termination for any reason other than a
termination by the Company without Cause or (ii) one month after the Executive’s
Date of Termination by the Company without Cause (in either case, such period,
the “Noncompete Restriction Period”), the Executive shall not, directly or
indirectly (other than in respect of the activities of Wasserstein &
 
 
- 11 -

--------------------------------------------------------------------------------


 
 
Co., LP that do not involve the direct rendering of services by the Executive),
on the Executive’s behalf or on behalf of any other person, firm, corporation,
association or other entity, as an employee, director, advisor, partner,
consultant or otherwise, engage in a “Competing Activity,” or acquire or
maintain any ownership interest in, a “Competitive Enterprise.”  For purposes of
this Agreement, (x) “Competing Activity” means the providing of services or
performance of activities for a Competitive Enterprise in a line of business
that is similar to any line of business in respect of which the Executive
provided services to the Company and (y) “Competitive Enterprise” means a
business (or business unit) that (1) engages in any activity or (2) owns or
controls a significant interest in any entity that engages in any activity, that
in either case, competes anywhere with any activity in which the Company is
engaged up to and including the Executive’s Date of
Termination.  Notwithstanding anything in this Section 9(b), the Executive shall
not be considered to be in violation of this Section 9(b) solely by reason of
owning, directly or indirectly, any stock or other securities of a Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in any such Competitive Enterprise) if the Executive’s interest does
not exceed 5% of the outstanding capital stock of such Competitive Enterprise
(or comparable interest, including a voting or profit participation interest, in
such Competitive Enterprise).
 
(ii)           The Executive acknowledges that the Company is engaged in
business throughout the world.  Accordingly, and in view of the nature of the
Executive’s position and responsibilities, the Executive agrees that the
provisions of this Section 9(b) shall be applicable to each jurisdiction,
foreign country, state, possession or territory in which the Company may be
engaged in business while the Executive is employed by the
Company.  Notwithstanding anything contained in Sections 9(b) and 9(c) of this
Agreement to the contrary or in any restricted stock unit agreement between the
Executive and the Company or its affiliates entered into on, prior to or after
the Effective Date (including, without limitation, the RSU Award Agreements), in
no event shall the Executive’s services to or relationship with Wasserstein &
Co., LP, to the extent consistent with his relationship with and services to
Wasserstein & Co., LP as of the date hereof, be considered to be in violation
of, or give rise to a violation of, Section 9(b) or 9(c) of this Agreement (or
any similar provisions in any restricted stock unit agreement between the
Executive and the Company or its affiliates entered into on, prior to or after
the Effective Date (including, without limitation, the RSU Award
Agreements).  If the Executive desires to make available to Wasserstein & Co.,
LP any corporate opportunity of the Company that arises from a relationship of
the Company (other than any relationship of the Executive existing on November
15, 2001), the Executive shall first receive the written consent of the
Nominating and Governance Committee of the Board; it being understood, for the
avoidance of doubt, that such written consent shall not be required in
connection with the offering to Wasserstein & Co., LP of an opportunity by the
Company on behalf of a client of the Company.
 
 
- 12 -

--------------------------------------------------------------------------------


 
 
(c)           Nonsolicitation of Clients.  The Executive hereby agrees that
while employed by the Company during the Employment Period and thereafter during
the Noncompete Restriction Period, the Executive shall not, in any manner,
directly or indirectly (other than in respect of the activities of Wasserstein &
Co., LP that do not involve the direct rendering of services by the Executive),
(i) Solicit a Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Company, or (ii) interfere
with or damage (or attempt to interfere with or damage) any relationship between
the Company and a Client.  For purposes of this Agreement, the term “Solicit”
means any direct or indirect communication of any kind whatsoever, regardless of
by whom initiated, inviting, advising, persuading, encouraging or requesting any
person or entity, in any manner, to take or refrain from taking any action, and
the term “Client” means any client or prospective client of the Company, whether
or not the Company has been engaged by such client pursuant to a written
agreement; provided that an entity which is not a client of the Company shall be
considered a “prospective client” for purposes of this sentence only if the
Company made a presentation or written proposal to such entity during the
12-month period preceding the Date of Termination or was preparing to make such
a presentation or proposal at the time of the Date of Termination.
 
(d)           No Hire of Employees.  The Executive hereby agrees that while
employed by the Company during the Employment Period and thereafter until the
date that is six months after the Executive's Date of Termination for any
reason, the Executive shall not, directly or indirectly, for himself or on
behalf of any third party (other than the Company and its affiliates) at any
time in any manner, Solicit, hire or otherwise cause any employee who is at the
associate level or above, officer or agent of the Company to apply for, or
accept employment with, any Competitive Enterprise, or to otherwise refrain from
rendering services to the Company or to terminate his or her relationship,
contractual or otherwise, with the Company, other than in response to a general
advertisement or public solicitation not directed specifically to employees of
the Company.
 
(e)           Nondisparagement; Transfer of Client Relationships.  The Executive
shall not at any time (whether during or after the Executive’s employment with
the Company), and shall instruct his spouse, domestic partner, parents, and any
of their lineal descendants (it being agreed that in any dispute between the
parties regarding whether the Executive breached such obligation to instruct,
the Company shall bear the burden of demonstrating that the Executive breached
such obligation) not to, make any comments or statements to the press, employees
of the Company, any individual or entity with whom the Company has a business
relationship or any other person, if such comment or statement is disparaging to
the Company, its reputation, any of its affiliates or any of its current or
former officers, members or directors, except for truthful statements as may be
required by law.  The Company agrees not to, and to cause its Board and senior
executives not to, make any comments or statements to the press, employees of
the Company, any individual or entity with whom the Company has a business
relationship or any other person, if such statement or comment is disparaging to
the Executive, except for truthful statements as may be required by law.  During
the period commencing on the Executive’s Date of Termination and ending 90 days
thereafter, the Executive hereby agrees to take all actions and do all such
things as may be reasonably requested by the Company from time to time to
maintain for the Company the business, goodwill and business relationships with
any of the Clients with whom the Executive worked during the term of the
Executive’s employment, provided that such actions and things do not materially
interfere with other employment of the Executive.
 
 
- 13 -

--------------------------------------------------------------------------------


 
 
(f)           Notice of Termination.  Pursuant to Sections 4(d) and 4(e), the
Executive has agreed to provide three months’ written notice to the Company
prior to his termination of employment.  The Executive hereby agrees that, if,
during the three-month period after the Executive has provided notice of
termination to the Company or prior thereto, the Executive enters (or has
entered into) a written agreement to perform Competing Activities for a
Competitive Enterprise, such action shall be deemed a violation of Section 9(b).
 
(g)           Covenants Generally.  The Executive’s covenants as set forth in
Section 9 of this Agreement are from time to time referred to herein as the
“Covenants.”  If any of the Covenants is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such Covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining such Covenants shall not be affected
thereby; provided, however, that if any of such Covenants is finally held to be
invalid, illegal or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
Covenant shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.  For
purposes of this Section 9, the “Company” shall mean the Company and its
subsidiaries and affiliates and its and their predecessors.
 
(h)           Acknowledgement.  The Executive understands that the provisions of
the Covenants may limit the Executive’s ability to work in a business similar to
the business of the Company; however, the Executive agrees that in light of the
Executive’s education, skills, abilities and financial resources, the Executive
shall not assert, and it shall not be relevant nor admissible as evidence in any
dispute arising in respect of the Covenants, that any provisions of the
Covenants prevent the Executive from earning a living.  In connection with the
enforcement of or any dispute arising in connection with the Covenants, the
wishes or preferences of a Client as to who shall perform its services, or the
fact that the Client may also be a client of a third party with whom the
Executive is or becomes associated, shall neither be relevant nor admissible as
evidence.  The Executive hereby agrees that prior to accepting employment with
any other person or entity during his employment with the Company or during the
Noncompete Restriction Period, the Executive shall provide such prospective
employer with written notice of the provisions of this Agreement, with a copy of
such notice delivered no later than the date of the Executive’s commencement of
such employment with such prospective employer, to the General Counsel of the
Company.
 
(i)           Expiration of the Employment Period.  The provisions of this
Section 9 shall remain in full force and effect from the Effective Date through
the expiration of the period specified therein notwithstanding the earlier
termination of the Employment Period or the Executive’s employment.
 
(j)           Covenants Reasonable; Remedies.  The Company and the Executive
acknowledge that the time, scope, geographic area and other provisions of the
Covenants have been specifically negotiated by sophisticated commercial parties
and agree that all such provisions are reasonable under the circumstances of the
activities contemplated by this Agreement.  The Executive acknowledges and
agrees that the terms of the Covenants: (i) are reasonable in light of all of
the circumstances, (ii) are sufficiently limited to protect the legitimate
interests of the Company, (iii) impose no undue hardship on the Executive and
(iv) are not injurious to the public.  The Executive further acknowledges and
agrees that the Executive’s breach of the Covenants will cause the Company
irreparable harm, which cannot be adequately compensated by money damages.  The
Executive also agrees that the Company shall be entitled to injunctive relief
for any actual or threatened violation of any of the Covenants in addition to
any other remedies it may have, including money damages.  The Executive
acknowledges and agrees that any such injunctive relief or other remedies shall
be in addition to, and not in lieu of, any forfeitures of awards (required
pursuant to the terms of any such awards, including without limitation the
awards granted under the RSU Award Agreements) that may be granted to the
Executive in the future under one or more of the Company’s compensation and
benefit plans.
 
 
- 14 -

--------------------------------------------------------------------------------


 
 
10.           Successors.  (a)  This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and Lazard Group and their respective successors and assigns.
 
(c)           The Company and Lazard Group will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or Lazard Group
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company and Lazard Group would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” and “Lazard Group” shall mean the Company and Lazard Group as
hereinbefore defined and any successor to their respective businesses and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.
 
11.           Miscellaneous.  (a)  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws.  Any dispute, controversy or claim
between the parties arising out of or relating to or in connection with this
Agreement, or in any way relating to any other relationship that exists or has
existed between the parties hereto, or any amendment or modification hereof,
shall be settled by the courts of the State of New York.  Notwithstanding the
foregoing, any dispute regarding the Executive’s HoldCo Interests or
Exchangeable Interests (each as defined in the Reorganization Agreement) or any
other matter relating to the Reorganization, but not any dispute concerning an
actual or purported termination of the Executive’s employment or any actual or
purported breach of the Covenants, or any other dispute required by applicable
law or regulation to be arbitrated, shall be governed by, and subject to, the
dispute resolution provision in the applicable Reorganization Document.
 
(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
 
- 15 -

--------------------------------------------------------------------------------


 
 
        If to the Executive:
 
        At the most recent address on file at the Company.
 
        If to the Company:
 
        Lazard Ltd
        30 Rockefeller Plaza
New York, New York  10020
Attention:  General Counsel
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(c)           For purposes of this Agreement, “affiliate” shall mean any entity
controlled by, controlling or under common control with the Company.
 
(d)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
 
(e)           Lazard Group may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
(f)           The Executive’s, the Company’s or Lazard Group’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive, the Company or Lazard Group may have hereunder,
including, without limitation, the right of the Company to terminate the
Executive for Cause pursuant to
Section 4(b) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
 
(g)           The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
 
(h)           This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
 
 
- 16 -

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from their respective Boards of Directors, each of
the Company and Lazard Group has caused these presents to be executed in its
name on its behalf, all as of the day and year first above written.
 
 
 
 /s/ Bruce Wasserstein    
BRUCE WASSERSTEIN
 

 

  LAZARD LTD          
 
By:
/s/ Scott D. Hoffman        

 

  LAZARD GROUP LLC          
 
By:
/s/ Scott D. Hoffman        